       Case 1:20-cv-00002-JRH-BKE Document 42 Filed 10/15/20 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


JAMES S. FALLER II,                          *
                                             *


        Plaintiff,                           *
                                             *


               V.                            *                 CV 120-002
                                             •k


NANCY PATRICIA PELOSI, et al.,               *
                                             *


         Defendants.                         *
                                             *


                                             *


                                             *


                                             *




                                          ORDER




        Before      the    Court     is    Plaintiff s        ^^Motion    to    Disclose


Conflicts, Prejudice and or Bias." (Doc. 39.)                    Although the motion

asks    the    Court      to   identify    and    disclose      certain     biases   and

prejudices, these requests have been construed as a motion for

recusal.      For the reasons below. Plaintiffs motion is DENIED.




                                     I. DISCUSSION


        Plaintiff asks me to address six areas of concern for recusal


including, ''^the nature of the complaint," his pro se status, his

criminal      history,     the   allegation       that   he   is "a      victim   of the

government in terms of collateral damage to [his] family," his

"legal status," and            the   allegation     that "the      crimes      committed

against [him and his family] are horrific."                       (Doc. 39, at 10.)
     Case 1:20-cv-00002-JRH-BKE Document 42 Filed 10/15/20 Page 2 of 4



Plaintiff    also    argues   that     my       prior    rulings    denying   the

disqualification of the United States Attorney's Office {Doc. 30)

and disallowing Plaintiff the use of electronic filing (Doc. 22)

are bases for recusal.        Finally, Plaintiff asserts concerns of

bias based on alleged discussions with ''several local attorneys,

a judge and personal friends of both [of us]."                (Doc. 39, at 5.)

      Section   455(a)^    instructs      a    federal     judge   to   disqualify

himself if "his impartiality might reasonably be questioned" or

"[wjhere he has a personal bias or prejudice concerning a party."

28 U.S.C. § 455(a)-(b)(1).          The standard of review for a Section

455(a)   motion     is   "whether    an       objective,    disinterested,     lay

observer fully informed of the facts underlying the grounds on

which recusal was sought would entertain a significant doubt about

the judge's impartiality."          Parker v. Connors Steel Co., 855 F.2d

1510, 1524 (11th Cir. 1988).          Moreover, "it is well settled that

the allegation of bias must show that 'the bias is personal as

distinguished from judicial in nature.'"                Bolin v. Story, 225 F.3d

1234, 1239 (11th Cir. 2000) (internal quotation marks and citation

omitted).

      Plaintiff has not offered any evidence that casts doubt on my

impartiality.     The fact that Plaintiff is a pro se litigant is not

sufficient for recusal.       In fact, many litigants in this Court are


'Plaintiff cites Model Code of Judicial Conduct Rule 2.11, which is codified
at 28 U.S.C. § 455, as the legal basis for disqualification. The Court will
analyze Plaintiff's motion under Section 455.
      Case 1:20-cv-00002-JRH-BKE Document 42 Filed 10/15/20 Page 3 of 4



pro se.    Additionally, the "nature of the suit" and the allegation

that Plaintiff and his family have been                       victims of "horrific"

crimes and what Plaintiff describes as "a victim of the government

in terms of collateral damage" are of no import to my impartiality.

       Plaintiff     also     bases      his    motion        for    recusal      on     his


disagreement with my prior rulings in the case at issue.                          However,

"[d]isqualification          ^ordinarily       may    not    be     predicated     on    the

judge's rulings in the instant case or in related cases.'"                             Deems

V.   Comm'r,   426    Fed.    App'x     839, 843 (11th            Cir.   2011)    (quoting

Phillips V. Joint Leqis. Comm. on Performance & Expenditure Rev.,

637 F.2d 1014, 1020 (5th Cir. 1981)).                    Adverse rulings alone do

not establish bias.          Id.    Moreover, Plaintiff's criminal history

with this Court does not warrant recusal.                   "The mere fact of having

presided over previous criminal or civil trials involving the same

parties    does     not   mandate       recusal      from    all    future      litigation

involving those parties."           Christo v. Padgett, 223.F.3d 1324, 1334

(11th Cir. 2000).

       Finally,      Plaintiff        offers      two       vague    statements         from

undisclosed        parties      that       Plaintiff         alleges       are      mutual

acquaintances.       (Doc. 39, at 5.)          Even if the statements are true,

"a motion for disqualification . . . may not be predicated on . . .

a    demonstrated    tendency      to   rule    any     particular       way,    nor    on   a

particular     judicial      leaning      or   attitude       derived      from

experience on the bench."               Huff v. Standard Life Ins. Co., 683
    Case 1:20-cv-00002-JRH-BKE Document 42 Filed 10/15/20 Page 4 of 4



F.2d 1363, 1369 (11th Cir. 1982) (citing Phillips, 637 F.2d at

1020) .

                                 II. CONCLUSION


        Upon   review   of   Plaintiff's      motion,    I   find   no   reason     for

recusal.        For   the    foregoing    reasons.      Plaintiff's      ^'Motion    to

Disclose Conflicts, Prejudice and or Bias" (Doc. 39) is DENIED.

     ORDER ENTERED at Augusta, Georgia, this                             of October,

2020.




                                         J.          HALL/ CHIEF JUDGE
                                         united/states district court
                                         SOUTHSI^N district OF GEORGIA
